DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.
Applicant’s election without traverse of claims 1-14 in the reply filed on 3/8/22 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toub (US 2013/0309412) in view of Kim (US 8873776).
	Regarding claims 1 and 9, Toub teaches a composite material that comprises a silicone layer comprising an at least partially uncured silicone rubber and a support layer adjacent to the silicone layer (paragraphs 7 and 12).
	Toub does not teach the claimed thickness of the silicone rubber.
	Kim teaches that the thickness of the silicone is between 10-300um (column 4 line 65 – column 5 line 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub such that the thickness of the silicone is between 10-300um as taught by Kim as doing such would absorb larger oscillations and reduce distortion (column 5 lines 1-5).

Regarding claims 2-3, the teachings of Toub and Kim are disclosed above. Toub further teaches that the silicone is can contain an Si-H substructure (paragraphs 38 and 41), a Si-vinyl substructure (paragraphs 38 and 43) and a catalyst (paragraphs 5 and 107). The silicone with these substructures is a high temperature vulcanizing addition-curing silicone rubber.

Regarding claim 4, the teachings of Toub and Kim are disclosed above. Toub further teaches that the catalyst is platinum (paragraphs 5 and 107).

Regarding claim 5, the teachings of Toub and Kim are disclosed above. It is the position of the examiner that it would have been obvious to one of ordinary skill in the art that since Toub teaches the silicone layer of the same structure as the claimed silicone layer (paragraphs 38, 41, 43 and 5), that it would have the same properties, such as solvent resistance. Therefore it would have been obvious for the resistance to be below 80%.

Regarding claim 8, the teachings of Toub and Kim are disclosed above.
The references do not teach claimed thickness range.
It would have been obvious to one of ordinary skill in the art through routine experimentation to find a silicone layer thickness within the claimed range. As disclosed above in Kim, it is known in the art for the thickness layer to be between 10 and 300um, which is done so to absorb larger oscillations and reduce distortion (column 4 line 65 – column 5 line 5). Therefore it would have been obvious to one of ordinary skill in the art to find the thickness value within this range (which includes the claimed range) to find the desired absorption value and the least distortion. This would not produce any new or unexpected results.

	Regarding claims 10 and 13, the teachings of Toub and Kim are disclosed above. Toub further teaches that the support layer is a layer that provides structure so it therefore can be considered a structure layer (paragraph 7).


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toub (US 2013/0309412) in view of Kim (US 8873776) and in further view of Tsuchida (US 2015/0240141).
Regarding claims 6-7, the teachings of Toub and Kim are disclosed above.
The references do not teach that the silicone layer comprises aprotic solvent of toluene, cyclohexane or heptane.
Tsuchida teaches that the silicone layer comprises aprotic solvent of toluene, cyclohexane or heptane (paragraph 76).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub and Kim such that the silicone layer comprises aprotic solvent of toluene, cyclohexane or heptane as taught by Tsuchida as doing such would make the mixture easier to handle and less viscous (paragraph 85).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toub (US 2013/0309412) in view of Kim (US 8873776) and in further view of Egger (US 2016/0052246).
Regarding claim 11, the teachings of Toub and Egger are disclosed above.
The references do not teach that the composite material comprises an outer release support layer.
Egger teaches that the composite material comprises an outer release support layer of PET (paragraphs 10 and 28).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub and Kim such that the composite material comprises an outer release support layer as taught by Egger as doing such would protect the inner layers (paragraph 28).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toub (US 2013/0309412) in view of Kim (US 8873776) and Egger (US 2016/0052246) and in further view of Takahashi (US 8795844).
Regarding claim 12, the teachings of Toub, Kim and Egger are disclosed above.
The references do not teach that the release layer comprises a PET film or paper with a one-sided olefin coating.
Takahashi teaches a release layer comprising a PET film or paper with a one-sided olefin coating (column 6 lines 31-44).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub, Kim and Egger such that the release layer comprises a PET film or paper with a one-sided olefin coating as taught by Takahashi as doing such would allow for an easy release of the release layer from a substrate (column 6 lines 31-44).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toub (US 2013/0309412) in view of Kim (US 8873776) and in further view of Leu (US 8173249) and Takahashi (US 8795844).
Regarding claim 14, the teachings of Toub and Kim are disclosed above.  
The references do not teach the claimed structure of the structure layer.
Leu teaches that the support layer can be made of PC, PES, PA, PET, PEEK or PEN (column 2 lines 59-67).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub and Kim such that the support layer can be made of PC, PES, PA, PET, PEEK or PEN as taught by Takahashi as doing such would create a flexible substrate/structure layer (column 2 lines 59-67).
Takahashi teaches that the support layer can be made of the elastomer styrene butadiene (column 1 lines 31-45).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Toub and Kim such that the support layer can be made of the elastomer styrene butadiene as taught by Takahashi as doing such would improved the adhesiveness (column 1 lines 31-45). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cured silicone on the support structure. As taught above in Toub it is already known in the art to have a cured silicone layer. Therefore it would have been obvious to one of ordinary skill in the art to include a cured silicone component where ever it was desired by the user to have the dampening properties. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748